Order filed June 30, 2016




                                                In The

                             Fourteenth Court of Appeals
                                       NO. 14-15-00840-CR
                                            ____________

                          MICHAEL JEROME CLARK, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                            On Appeal from the 177th District Court
                                    Harris County, Texas
                                Trial Court Cause No. 1366492

                                                ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibit # 20.

      The clerk of the 177th District Court is directed to deliver to the Clerk of this court the
original of State's exhibit # 20, on or before July 7, 2016. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for
their inspection; and, upon completion of inspection, to return the original of State's exhibit #
20, to the clerk of the 177th District Court.



                                                PER CURIAM